The offense is selling beer in a dry area.
The transcript fails to show that appellant entered into a recognizance or gave an appeal bond. The affidavit of the sheriff of McCulloch County on file herein states that appellant has been at liberty at all times since his conviction, and that he *Page 496 
entered into no recognizance during the term at which he was convicted and gave no appeal bond after the adjournment of said term. Under the circumstances, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.